         Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 1 of 28




                                 PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                       30 EAST 33RD STREET
                                            6TH FLOOR
                                       NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       DanielParker@aol.com




                                                     March 23, 2021
By ECF
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                             Re: United States v. Nkanga Nkanga
                                         18 Cr 713 (JMF)

Dear Judge Furman:

        Dr. Nkanga respectfully moves by and through his undersigned counsel for a sentence

reduction pursuant to 18 U.S.C. § 3852(c).

                            I.     PRELIMINARY STATEMENT

        Once again, this Court is being presented with an issue that has not been widely

addressed before; namely, whether after being released temporarily on bail from the MDC due to

COVID-related medical concerns, now that Dr. Nkanga has been vaccinated for COVID, there

are extraordinary and compelling reasons that support a modification to his sentence such that he

should not be ordered to surrender to the Bureau of Prisons and report to FCI Fort Dix, the

facility to which, on April 6, 2020, he was designated. (Dkt. No. 111).

        We submit that although the risk to Dr. Nkanga of catching COVID has been greatly

reduced as a result of his being vaccinated, other medical issues have worsened. His cognitive




                                                1
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 2 of 28




state has continued to decline as a



                                                                          A copy of a narrative

report dated March 16, 2021 from Dr. Allan B. Perel, his treating neurologist, along with two

prior reports, one from July 2020 and the other from December 2020, reflect a

                                      . Though Dr. Nkanga appears coherent on initial impression

and he remains competent and able to comprehend, his deterioration has been steady –



       An analysis of all of the factors relevant to a Court’s determination of a motion pursuant

to 18 U.S.C. § 3852(c)(1)(A)(i), supports the granting of this motion now.

A Year of Changes

       In the past year since the Court ordered his release on bail on April 7, 2020 (Dkt. No.

120) on the pending 2255 Motion (Dkt. Nos. 115, 118), much has changed in the world, this

country, the Bureau of Prisons, and individually, with regard to this defendant.

       One year ago, few would have believed that:

           • A worldwide spread of a fatal virus would result in millions of deaths, debilitating
           economic destruction, and a global race to produce a vaccine.

           • On January 6, 2021, thousands of insurrectionists would have stormed the U.S.
           Capitol, hoping to overturn the election.

           •   Over 500,000 people in this country would have died from COVID.

           •   The word pandemic would no longer be solely associated with a science fiction
               film.




1
  Given the sensitive nature of this medical information, we respectfully request permission to
redact portions of this memorandum that refer                  from the public filing and we
request that the unredacted memorandum be filed under seal.

                                                 2
 Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 3 of 28




   •   “… Citibank, one of the most sophisticated financial institutions in the world,
       would have “made a mistake that had never happened before, to the tune of nearly
       $1 billion…” (See 20 CV 6539 (JMF), Dkt. No. 243 at p. 100)

In terms of changes within the BOP, and with regard to the plethora of compassionate
release motions that have been filed during the past year:

   •   On March 26, 2020, the former Attorney General to the United States issued a
       memorandum which stated, “… there are some at-risk inmates who are non-
       violent and pose minimal likelihood of recidivism and who might be safer serving
       their sentences in home confinement rather than in BOP facilities.

   •   The Government can no longer argue with a straight face that, “[i]n any event, the
       BOP generally, and the MDC specifically, are prepared to handle the risks
       presented by COVID and other health issues.” (Gov’t Opp to Def.’s Motion
       Seeking Compassionate Release) (Dkt. No. 77 at p. 8)

   •   The Government’s argument on March 28, 2020 opposing Dr. Nkanga’s release
       from the MDC, arguing, “[t]o date, only a single inmate has tested positive for the
       virus in the MDC, and that inmate has been quarantined in isolation.” (Id. at p. 7)
       has proved to be an unreliable predictor of outcomes. The BOP now reports that
       344 inmates have “recovered” from COVID, 1 inmate died and over 30 inmates
       and staff are currently diagnosed as positive. See
       https://www.bop.gov/coronavirus (last visited 2/26/2021)

   •   That Fort Dix, where Dr. Nkanga has been designated, has become one of the
       worst BOP facilities in the nation with respect to the spread of the virus.

In terms of changes within the law and within the Judiciary’s response to COVID,

   •   The law now permits District Courts, in considering an application for
       compassionate release under the First Step Act, “… to consider the full slate of
       extraordinary and compelling reasons that an imprisoned person might bring
       before them in motions for compassionate release. Neither Application Note 1(D),
       nor anything else in the now-outdated version of Guideline § 1B1.13, limits the
       district court’s discretion.” United States v. Brooker, 2020 WL 5739712, (2d Cir
       2020);

   •   The law now permits District Courts to grant a sentence reduction and fashion a
       new sentence when “extraordinary and compelling reasons warrant such a
       reduction.” Id.; United States v. Pellet, 2021 WL 807242, 19 Cr 169 (VM)(March
       3, 2021)(granting a sentence reduction to an inmate at Ft. Dix due to health risks
       as a result of COVID); United States v. Rodriguez, 00Cr 761 (JSR)(Sept. 30,
       2020)(reducing a sentence imposed for murder from life to 30 years); and United
       States v. Dana, 14 Cr 405 (JMF) (Dkt. No. 108).


                                        3
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 4 of 28




           •   In granting sentence reductions, courts in this district, have re-evaluated sentences
               which they once believed to be “reasonable” and have now granted relief to so
               many because circumstances changed.2
2
 United States v. Campagna, No. 16 Cr. 78 (LGS), 2020 WL 1489829 (S.D.N.Y. Mar. 27, 2020)
(granting release on consent to defendant convicted of firearms offenses based on defendant’s
health and threat he faced from COVID); United States v. Dana, 14 Cr. 405 (JMF), Dkt. No. 108
(S.D.N.Y. Mar. 31, 2020) (granting release on consent); United States v. Perez, No. 17 Cr. 513
(AT), 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020) (granting release based on health issues and
waiving exhaustion requirement); United States v. Resnick, No. 12 Cr. 152 (CM), 2020 WL
1651508 (S.D.N.Y. Apr. 2, 2020) (granting release and finding exhaustion requirement met
because request submitted by hand 30 days ago); United States v. Hernandez, No. 18 Cr. 834
(PAE), 2020 WL 1684062 (S.D.N.Y. Apr. 2, 2020) (granting compassionate release on consent
to defendant not in BOP custody); United States v. Zukerman, No. 16 Cr. 194 (AT), 2020 WL
1659880 (S.D.N.Y. Apr. 3, 2020) (waiving exhaustion requirement over government objection
and granting release); United States v. Jasper, No. 18 Cr. 390 (PAE), 2020 WL 1673140
(S.D.N.Y. Apr. 4, 2020) (granting unopposed motion); United States v. Harris, No. 18 Cr. 364
(PGG), ECF Dkt. 413 (S.D.N.Y. Apr. 6, 2020) (granting unopposed motion); United States v.
McBride, No. 15 Cr. 876 (DLC), ECF Dkt. No. 73, (S.D.N.Y. Apr. 7, 2020) (granting unopposed
motion); United States v. Gentille, No. 19 Cr. 590 (KPF), 2020 WL 1814158 (S.D.N.Y. Apr. 9,
2020) (granting release on consent where government agreed to waive exhaustion); United States
v. Knox, No. 15 Cr. 445 (PAE), ECF Dkt. No. 1088 (S.D.N.Y. Apr. 10, 2020) (granting release
on consent; government initially opposed then agreed to waive exhaustion); United States v.
Santiago, No. 12 Cr. 732 (WHP), ECF Dkt. No. 235 (S.D.N.Y. Apr. 10, 2020) (granting release
on consent); United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748 (S.D.N.Y. Apr. 13,
2020) (waiving exhaustion and granting release); United States v. Kataev, No. 16 Cr. 763 (LGS),
2020 WL 1862685 (S.D.N.Y. Apr. 14, 2020) (granting compassionate release with government
consent); United States v. Scparta, No. 18 Cr. 578 (AJN), 2020 WL 1910481 (S.D.N.Y. Apr. 20,
2020) (waiving exhaustion requirement and granting release); United States v. Gross, No. 15 Cr.
769 (AJN), ECF Dkt. 764, 771 (S.D.N.Y. Apr. 20, 2020) (granting release and waiving
exhaustion for defendant with medical conditions rendering him high risk); United States v.
Park, No. 16 Cr. 473 (RA), 2020 WL 1970603 (S.D.N.Y. Apr. 24, 2020) (granting
compassionate release after government agreed to waive exhaustion and BOP delayed and
possibly rescinded promise to release client at FCI Danbury to home confinement); United States
v. Cooper, No. 08 Cr. 356 (KMK), 2020 WL 4195273 (S.D.N.Y. Apr. 28, 2020) (granting
release where government agreed exhaustion met because the warden denied the application;
defendant had “alarmingly bad criminal history” and 4 years left to serve, but had already served
11 years); United States v. Musumeci, No. 07 Cr. 402 (RMB), ECF Dkt. 58 (S.D.N.Y. Apr. 28,
2020) (granting release and waiving exhaustion over government objection); United States v.
Prado, No. 13 Cr. 811 (ALC), ECF Dkt. 722 (S.D.N.Y. Apr. 30, 2020) (granting compassionate
release over government’s objection claiming defendant was safer at FCI Schuylkill rather than
in New York City and that he posed a danger to the community); United States v. Lewis, No. 16
Cr. 302 (KMK), 2020 WL 2081374 (S.D.N.Y. Apr. 30, 2020) (granting release, over government
objection, to defendant with diabetes and high blood pressure); United States v. Rivera, No. 86
Cr. 1124 (JFK), 2020 WL 2094094 (S.D.N.Y. May 1, 2020) (granting release to medically
vulnerable defendant due to COVID; court found new compassionate release statute did not
apply, but granted relief under old Rule 35); United States v. Field, No. 18 Cr. 426 (JPO), ECF

                                                 4
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 5 of 28




Dkt. 38 (S.D.N.Y. May 4, 2020) (granting release to defendant with hypertension after BOP
denied request, but 30 days total had passed); United States v. Venice, No. 17 Cr. 89 (CS), ECF
Dkt. 1009 (S.D.N.Y. May 7, 2020) (granting release to defendant sentenced to 18 months for
RICO violation, despite fact that he is a “made member of an organized crime family”); United
States v. Pena, No. 15 Cr. 551 (AJN), 2020 WL 2301199 (S.D.N.Y. May 8, 2020) (granting
release to 60-year old defendant with hypertension and hyperlipidemia who was convicted of
violent armed robbery and had served about 2/3 of 84-month sentence; court waived exhaustion);
United States v. Medina, No. 09 Cr. 983 (WHP), ECF Dkt. 241 (S.D.N.Y. May 11, 2020)
(releasing defendant with asthma who was serving last two months of 9-month VOSR sentence);
United States v. Valencia, No. 15 Cr. 163 (AT), 2020 WL 2319323 (S.D.N.Y. May 11, 2020)
(granting release and waiving exhaustion on limited remand from the Circuit to defendant with
heart conditions and hypertension); United States v. DeMaria, No. 17 Cr. 569 (ER), ECF Dkt.
232 (S.D.N.Y. May 12, 2020) (granting release over government objection to defendant with
medical conditions and approximately one year left on sentence); United States v. Fazio, Sr., No.
11 Cr. 873, ECF Dkt. No. 329 (S.D.N.Y May 15, 2020) (releasing 74-year-old defendant
convicted of extortion and bribery offenses, with had serious medical conditions and had served
74% of his 151-month sentence); United States v. Deleon, No. 16 Cr. 670 (KMW), ECF Dkt. 305
(S.D.N.Y. May 17, 2020 (granting release to defendant with numerous medical issues, who was
convicted of conspiracy to sex traffic minors and who had served one year of five year sentence);
United States v. Pagliuca, No. 17 Cr. 432 (CS), ECF Dkt. 63 (S.D.N.Y. May 18, 2020)
(releasing defendant convicted of child pornography possession who had served 80% of sentence
and suffered from diabetes and recent heart attack); United States v. Bennett, No. 05 Cr. 1192
(NRB), 2020 WL 2539077 (S.D.N.Y. May 18, 2020) (granting release into ICE custody to 71
year old defendant); United States v. El-Hanafi, No. 10 Cr. 162 (KMW), 2020 WL 2538384
(S.D.N.Y. May 19, 2020) (releasing defendant convicted of material support of terrorism who
had around 33 months remaining on 15-year sentence, based on hypertension and anti-
phospholipid syndrome; waived exhaustion over government objection); United States v. Jones,
No. 15 Cr. 95 (AJN), ECF Dkt. 2865 (S.D.N.Y. May 24, 2020) (granting release to defendant
with sickle-cell anemia at Danbury, who had severed 2/3 of 78-month sentence; government
opposed based on dangerousness and racketeering offense of conviction); United States v.
Gonzalez, No. 12 Cr. 326 (JMF), No. 05 Cr. 1292 (JMF), 2020 WL 2766048 (S.D.N.Y. May 28,
2020) (granting release to 45-year old defendant with chronic hypertension and obesity who was
sentenced to 14 years for drug crimes, had served over 8 years, and had good prison record);
United States v. Torres, No. 87 Cr. 593 (SHS), 2020 WL 2815003 (S.D.N.Y. June 1, 2020)
(reducing defendants’ drug sentences from life based on substantial term already served,
disparity with codefendants’ sentences, post-sentencing rehabilitation, and COVID risk; rejecting
government’s “issue exhaustion” argument and finding earlier request sufficient to exhaust
although it did not mention COVID); United States v. Anderson, No. 16 Cr. 824 (JMF), 2020
WL 2849483 (S.D.N.Y. June 2, 2020) (granting release to drug defendant originally sentenced to
84 months who suffers from severe obesity and had served around 43 months); United States v.
Williams-Bethea, No. 18 Cr. 78 (AJN), 2020 WL 2848098 (S.D.N.Y. June 2, 2020) (granting
release to bribery/fraud defendant at Danbury with serious medical issues, waiving exhaustion);
United States v. Monzon, No. 99 Cr. 157 (DLC), 2020 WL 4195272 (S.D.N.Y. June 2, 2020)
(granting release to defendant with heart condition who had served 240 months of 360 month
sentence, which had been reduced from life sentence); United States v. Ozols, No. 16 Cr. 692
(JMF), 2020 WL 2849893 (S.D.N.Y. June 2, 2020) (granting release to wire fraud defendant

                                               5
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 6 of 28




who had completed 3/4 of 39 month sentence, was 42, and had anxiety and depression); United
States v. Nieves, No. 16 Cr. 504 (CS), 2020 WL 3410335 (S.D.N.Y. June 8, 2020) (granting
release to 52-year old defendant sentenced to 72 months for wire fraud, who served around 74%
of his sentence, and who had coronary artery disease and was at Elkton); United States v.
Rodriguez, No. 17 Cr. 157 (VEC), 2020 WL 3051443 (SDNY June 8, 2020) (granting release to
defendant with autoimmune disorder who had served the “vast majority” of his sentence); United
States v. Estrella, No. 08 Cr. 823 (DLC), ECF Dkt. 194 (S.D.N.Y. June 11, 2020) (granting
motion of 62-year old diabetic defendant at Danbury sentenced for drug offense); United States
v. Cooper, No. 13 Cr. 66 (JPO), ECF Dkt. 36 (S.D.N.Y. June 11, 2020) (releasing 32-year old
defendant at Fort Dix who had pled guilty to enticement of a minor, had served over 2/3 of
sentence, suffered from asthma, and had previous hospitalizations for pneumonia and
bronchitis); United States v. Aceveo, No. 18 Cr. 365 (LGS), 2020 WL 3182770 (S.D.N.Y. June
15, 2020) (granting release to ICE custody to defendant with medical vulnerabilities); United
States v. Brown, 18 Cr. 390 (PAE), ECF Dkt. 472 (S.D.N.Y. June 17, 2020) (granting release to
a defendant at Danbury who had served less than half of his sentence for a drug trafficking
conspiracy but was 65 years old and suffered from HIV, Hepatitis C, hypertension, and partial
paralysis from a past stroke); United States v. Bayuo, No. 15 Cr. 576 (JGK), 2020 WL 3415226
(S.D.N.Y. June 20, 2020) (granting release to ICE custody to defendant with diabetes and
hypertension); United States v. Austin, No. 06 Cr. 991 (JSR), 2020 WL 3447521 (S.D.N.Y. June
22, 2020) (granting compassionate release to defendant at liberty with upcoming surrender date
given risks of COVID and rehabilitation); United States v. Franco, No. 12 CR. 932 (PAC), 2020
WL 4344834 (S.D.N.Y. June 24, 2020) (granting release to a 41-year-old defendant at FCI Terre
Haute with severe diabetes, obesity, and hypertension with one year left on his 10-year
sentence); United States v. Szucs, No. 17 Cr. 373 (KMK), ECF Dkt. 44 (S.D.N.Y. June 25, 2020)
(granting unopposed release motion where defendant at Elkton with heart issues and post-
nephrectomy for cancerous tumor in one kidney); United States v. Davies, No. 18 Cr. 390 (PAE),
ECF Dkt. 479 (S.D.N.Y. June 26, 2020) (granting release to 60-year old defendant at Danbury
who has hypertension, obesity); United States v. Arango, 15 Cr. 104 (JMF), 2020 WL 3488909
(S.D.N.Y. June 26, 2020) (granting release for defendant to be voluntarily deported who has
served 93% of a 66-month drug sentence); United States v. Joseph, 18 Cr. 179 (JSR), ECF Dkt.
288 (S.D.N.Y. June 29, 2020) (releasing defendant at Danbury with exercise-induced
anaphylaxis who was convicted of conspiracy to commit wire fraud, conspiracy to commit
device fraud, and aggravated identity theft); United States v. Hernandez, No. 10 Cr. 1288 (LTS),
2020 WL 3893513 (S.D.N.Y. July 10, 2020) (granting release for 62-year-old defendant at Fort
Dix with COPD, obesity, and type II diabetes); United States v. Van Praagh, No. 14 Cr. 00189
(PAC), 2020 WL 3892502 (S.D.N.Y. July 10, 2020) (granting release for 42-year-old defendant
at FCC Lompoc with HIV with a low CD4 cell count); United States v. Spencer, No. 04 Cr. 1156
(PAE), 2020 WL 3893610 (S.D.N.Y. July 10, 2020) (granting release to a 53-year-old defendant
at MDC Brooklyn who had about 6 months of his 12-month sentence left and had hypertension,
a congenital heart defect, latent tuberculosis, chronic kidney disease, and potentially Type 2
diabetes); United States v. Barajas, 18 Cr. 736 (NSR), 2020 WL 3976991 (S.D.N.Y. July 13,
2020) (granting release for a 36-year-old defendant at Grady who had tested positive for COVID
three weeks earlier, had undiagnosed asthma but no other preexisting conditions, and would be
released in two months); United States v. Amaro, 16 Cr. 848 (KPF), 2020 WL 3975486
(S.D.N.Y., Jul. 14, 2020) (granting release for 32-year-old defendant at Fort Dix with mental
health issues and other co-morbidities not publicly disclosed who had 5 months remaining on his

                                               6
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 7 of 28




sentence); United States v. Williams, 12 Cr. 111 (CS), ECF Dkt. 570 (S.D.N.Y. July 16, 2020)
(granting release for defendant in Orange County Jail suffering from hypertension, morbid
obesity, and TB, who had 5 months left on his 12-month sentence); United States v. Vaughn, No.
13 Cr. 867 (WHP), ECF Dkt. 102 (S.D.N.Y. July 21, 2020) (granting release to defendant at FCI
Morgantown with hypertension, diabetes, and impaired kidney function); United States v.
Chappell, No. 16 Cr. 512 (LTS), 2020 WL 4194914 (S.D.N.Y. July 21, 2020) (granting release
to a Residential Reentry Center to 59-year-old defendant at Fort Dix who is obese and is on an
immunosuppressive therapy); United States v. McFadden, No. 17 Cr. 463 (LAK), ECF Dkt. 67
(S.D.N.Y. July 22, 2020) (granting release to 71-year-old defendant serving sentence for
enticement of a minor at FCI Ashland who has diabetes, coronary artery disease, high blood
pressure, high cholesterol, chronic bronchitis, and asthma); United States v. Gluzman, No. 96 Cr.
323 (LJL), ECF Dkt. 117 (S.D.N.Y. July 23, 2020) (granting release to 71-year-old defendant at
FMC Carswell originally sentenced to life for conspiracy to commit murder, and actually
committing murder of her husband under 18 U.S.C. §§ 371 and 2261(a)(1) where the defendant
had numerous debilitating medical conditions rendering her essentially unable to care for
herself); United States v. Pacheco, No. 12 Cr. 408 (JMF), 2020 WL 4350257 (S.D.N.Y. July 29,
2020) (granting release to home confinement for a 40-year-old defendant at MDC with two
months left on his eight-month sentence); United States v. Panton, No. 89 Cr. 346 (LAP), 2020
WL 4505915 (S.D.N.Y. Aug. 4, 2020) (granting release to defendant with significant
rehabilitation and health problems who had served nearly 30 years of a life sentence); United
States v. Rice, No. 83 Cr. 150 (LGS), ECF Dkt. 83 (S.D.N.Y. Aug. 5, 2020) (granting release to
87-year-old defendant serving life sentence); United States v. Somers, No. 17 CR 37-6 (VB),
2020 WL 4505814 (S.D.N.Y. Aug. 5, 2020) (granting release to defendant at FCI Schuylkill with
high blood pressure, a chronic kidney condition, and obesity); United States v. Ramirez, No. 19
Cr. 105 (LGS), ECF Dkt. 52 (S.D.N.Y. Aug. 6, 2020) (granting release to defendant at MDC
Brooklyn with diabetes, hypertension, elevated cholesterol, and obesity who had served 18
months of a six-year sentence); United States v. Miller, No. 16 Cr. 666 (KMK), ECF Dkt. 321
(S.D.N.Y. Aug. 6, 2020) (granting release to defendant with hypertension, obesity, and asthma at
FCI Loretto); United States v. Torres, No. 17 Cr. 501 (NSR), ECF Dkt. 23 (S.D.N.Y. Aug. 7,
2020) (granting release to defendant at FCI Miami with diabetes, obesity, hypertension, and an
injured lung); United States v. Benitez, No. 06 CR. 1156 (LAP), 2020 WL 4586849 (S.D.N.Y.
Aug. 10, 2020) (granting release to defendant with morbid obesity, hypertension, and breathing
issues); United States v. Britton, No. 17 CR 260-LTS, 2020 WL 4586799 (S.D.N.Y. Aug. 10,
2020) (granting release to home confinement to 54-year-old defendant with diabetes and high
blood pressure); United States v. Goode, No. 14 CR 810-07 (CM), 2020 WL 4586254 (S.D.N.Y.
Aug. 10, 2020) (granting release to defendant with renal disease, renal anemia, hyperthyroidism,
and hypertension); United States v. Zoquier-Solano, No. 13 Cr. 772 (JPO), ECF Dkt. 45
(S.D.N.Y. Aug. 10, 2020) (granting release to defendant with hypertension, hyperlipidemia, and
borderline obesity who had served seven years of ten-year mandatory minimum sentence);
United States v. Modesto, No. 17 CR. 251 (PGG), 2020 WL 4735340 (S.D.N.Y. Aug. 13, 2020)
(granting release to obese defendant where court found mandatory sentence excessive at time of
sentencing); United States v. Simon, No. 18 CR. 390-15 (PAE), 2020 WL 5077390, (S.D.N.Y.
Aug. 27, 2020) (granting release to 72-year-old defendant with HIV, COPD, Hepatitis C,
prostate cancer, and hypertension); United States v. Wilson, No. 16 CR. 317-17 (PAE), 2020
U.S. Dist. LEXIS 157533 (S.D.N.Y. Aug. 31, 2020) (granting release to defendant with obesity,
hypertension, asthma, and history of tuberculosis); United States v. Mitchell, No. 13-CR-70

                                               7
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 8 of 28




(JMF), 2020 WL 6193860 (S.D.N.Y. Sept. 1, 2020) (granting release to defendant with type II
diabetes mellitus and hypertension who had served over 85% of sentence); United States v.
Benjamin, No. 15-CR-445-15 (PAE), 2020 U.S. Dist. LEXIS 168644 (S.D.N.Y. Sep. 15, 2020)
(granting release to defendant with asthma); United States v. Sterling, No. 16-CR-488 (LAK),
2020 WL 5549965 (S.D.N.Y. Sept. 16, 2020) (granting release to defendant with COPD, chronic
asthma, allergic reactions to common food items, and sciatica); United States v. Sarpong, No.
04-CR-1106-LTS, 2020 WL 5578420 (S.D.N.Y. Sept. 17, 2020) (granting release to defendant
with diabetes, obesity, and kidney disease); United States v. Rodriguez, No. 00 CR. 761-2 (JSR),
2020 WL 5810161 (S.D.N.Y. Sept. 30, 2020) (granting release to clinically obese defendant at
FCI Allenwood with diabetes who had served 30 years of a life sentence); United States v. Bary,
No. 98-CR-1023 (LAK), 2020 WL 5946985 (S.D.N.Y. Oct. 7, 2020) (granting release to 60-
year-old defendant with obesity and asthma); United States v. Fisher, No. 1:83-CR-00150-PAC-
1, 2020 WL 5992340 (S.D.N.Y. Oct. 9, 2020) (granting release to defendant with lung damage,
high blood pressure, and hyperlipidemia, who had served 38 years of a life sentence); United
States v. Fernandez, No. 12-CR-844-9 (AJN), 2020 U.S. Dist. LEXIS 190157 (S.D.N.Y. Oct. 14,
2020) (granting release to defendant at Fort Dix with hypertension and diabetes); United States v.
Hernandez Frometa, No. 18 CR. 660 (AKH), 2020 WL 6132296, (S.D.N.Y. Oct. 19, 2020)
(granting release to 40-year-old defendant with hypertension); United States v. Afanasyev, No.
17 CR. 350 (LAP), 2020 WL 6395303 (S.D.N.Y. Oct. 30, 2020) (granting release to cancer
survivor with diabetes and hyperlipidemia); United States v. Ramos, No. 18 CR. 852 (AT), 2020
WL 6487198 (S.D.N.Y. Nov. 4, 2020) (granting release to defendant with less than a year left of
sentence suffering from obesity, HIV, and sinus bradycardia); United States v. Avery, No. 14-
CR-810 (JMF), 2020 WL 6728781 (S.D.N.Y. Nov. 16, 2020) (granting release to clinically
obese defendant who had served more than 70% of sentence); United States v. Yu, No. 90 CR.
47-6 (AT), 2020 WL 6873474 (S.D.N.Y. Nov. 23, 2020) (granting release to 70-year-old with
hypertension, high cholesterol, sinus issues, and sleep apnea who had served 30 years of
mandatory life sentence that sentencing judge considered unjust); United States v. Vargas, No.
88-CR-325 (VEC), 2020 WL 6886646 (S.D.N.Y. Nov. 24, 2020) (granting release to defendant
with hypertension and obesity); United States v. Martinez, No. 04 CR. 48-20 (JSR), 2020 WL
7128951 (S.D.N.Y. Dec. 4, 2020) (granting release to defendant with diabetes, hypertension, and
asthma who had served 70% of sentence); United States v. Ramos, No. 12-CR-556 (LTS), 2020
WL 7128967 (S.D.N.Y. Dec. 4, 2020) (granting release to defendant recovering from cancer
with hypertension, asthma, and obesity); United States v. Garcia, No. 11-CR-989 (JSR), 2020
WL 7212962 (S.D.N.Y. Dec. 8, 2020) (granting sentence reduction to 70-year-old defendant due
to age and obesity); United States v. Stolarz, No. 11 CR 230 (CM), 2020 WL 7230680 (S.D.N.Y.
Dec. 8, 2020) (granting release to 80-year-old defendant with hypertension, cardiovascular
disease and hyperlipidemia who had served 90% of sentence); United States v. Beras, No. 99-
CR-75 (RA), 2020 WL 7496354 (S.D.N.Y. Dec. 20, 2020) (granting release to defendant with
hypertension, hyperlipidemia, glaucoma, and chronic nasal infection who had served 90% of
sentence); United States v. Correa, No. 08-CR-1026 (VEC), 2020 WL 7490098 (S.D.N.Y. Dec.
21, 2020) (granting release to overweight defendant with HIV and asthma); United States v.
Lopez, No. 17-CR-204 (JMF), 2020 WL 7696005 (S.D.N.Y. Dec. 28, 2020) (granting release to
defendant without elevated COVID risk who had served almost 85% of sentence for a non-
violent drug offense); United States v. Hill, No. 16-CR-397-LTS, 2020 WL 7711665 (S.D.N.Y.
Dec. 29, 2020) (granting release to defendant with COPD and asthma); United States v. Henareh,
No. 11-CR-93-1 (JSR), 2021 WL 119016 (S.D.N.Y. Jan. 13, 2021) (granting sentence reduction

                                                8
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 9 of 28




          •   This Court has exercised its discretion, weighed the 3553(a) factors and granted
              sentence reductions to defendants:

              1) Within weeks of sentencing the defendant to what the Court previously viewed
                 was a reasonable sentence; United States v. Dana, 14 Cr 405 (JMF) (Dkt. No.
                 108);

              2) For whom continued incarceration posed a severe health risk given his at-risk
                 medical conditions, despite having a lengthy criminal history for which the
                 current sentence “… capped a ‘career’ of crime spanning from 1997 to 2011.”
                 United States v. Gonzalez, 12 Cr 326 (JMF) (Dkt. No. 77);

              3) For whom the threat of COVID, by itself, to an inmate in prison constituted an
                 extraordinary and compelling reason for compassionate release, in a case
                 where the defendant violated the terms of his supervised release; United States
                 v. Pacheco, 12 Cr 408 (JMF) (Dkt. No 57);

              4) For whom a 47-year-old inmate Fort Dix Low facility with the risk factor of
                 severe obesity who had served 43 of 84 months of his sentence and who had
                 already been the beneficiary of a less-than-guideline sentence; See United
                 States v. Sterling Anderson, 16 Cr 824 (JMF) (Dkt. No. 83);

              5) Who had no prior criminal history and a history of employment and who
                 maintained contact with his family; United States v. Lopez, 17 Cr 204 (JMF)
                 (Dkt. No. 139); and

              6) For whom, at sentencing, the Court noted that the defendant’s crime was a
                 “sophisticated” and “serious offense,” but also that he was not the
                 “mastermind behind it,” that it was his first offense, and that he showed
                 “obvious remorse and contrition.” In its decision, the Court noted that “there’s
                 not a great need for specific deterrence or a need to protect the public from

to 63-year-old defendant with hypertension who had contracted and survived COVID during the
previous year); United States v. Mieses, No. 17 CR. 251 (PGG), 2021 WL 124420 (S.D.N.Y.
Jan. 13, 2021) (granting release to defendant with obesity who had only 14 months left until
release); United States v. Mcrae, No. 17 CR. 643 (PAE), 2021 WL 142277 (S.D.N.Y. Jan. 15,
2021) (granting release to defendant with COVID risk who was eligible for home confinement in
less than 12 months); United States v. Underwood, No. 88-CR-822 (SHS), 2021 U.S. Dist.
LEXIS 8378 (S.D.N.Y. Jan. 15, 2021) (granting release to 67-year-old, COVID-positive
defendant whose conduct while serving life sentence “exceed[ed] the bounds of what we
consider ‘rehabilitation.’”).




                                               9
Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 10 of 28
           Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 11 of 28




           We recognize that Dr. Nkanga’s medical conditions remain only one part of the equation

and the Court must conduct a 3553(a) analysis in evaluating this application. United States v.

Roberts, 18 Cr 528 (JMF) (Dkt. No 310) (denying compassionate release, where defendant who

was sentenced to a 48 month sentence three months prior “assisted in the sex-trafficking of

minors, an egregious crime, and she played a ‘critical,’ even if marginal, ‘role’ in the scheme,”

had “minimized” her behavior).

           We submit that Dr. Nkanga’s age, history, character, crime, sentence, previously served

period of incarceration, health condition, length of his remaining sentence, lack of a need for

future deterrence, and extremely low risk of recidivism weigh heavily in favor of granting this

application.

                                 II.      CURRENT PROCEDURAL STATUS

           We will not recite the complete procedural history in this case assuming the Court’s

familiarity with the record. The current procedural status is that on April 7, 2020 (Dkt. No. 120),

the Court set bail on the pending 2255 Motion, 20 CV 2871 (JMF) (Dkt. Nos, 115, 118), related

to an underlying claim that “that counsel was ineffective leading up to and at sentencing for

failing to request bail pending sentencing and a voluntary surrender date that would have enabled

Dr. Nkanga to remain out of custody during the pandemic” after denying Dr. Nkanga’s motion(s)

for compassionate release (Dkt. Nos. 73-74, 94 and 101). Since bail was predicated on the 2255

motion and neither party believed it was necessary for the Court to address that motion on the

merits, the Court granted (Dkt. No. 147) the parties’ March 19, 2021 joint application (Dkt. No.

146) in which Dr. Nkanga agreed to withdraw the 2255 motion3 and to surrender to the Bureau

of Prisons by May 14, 2021.



3
    Benjamin Silverman, Esq. has taken over as Dr. Nkanga’s sole representative in respect to the 2255 motion.

                                                          11
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 12 of 28




       In his letter to the Court (Dkt. No. 146), Mr. Silverman further advised that the

undersigned counsel would continue to represent Dr. Nkanga with respect to any application

under 18 USC 3582(c).

       III. THE COURT HAS THE AUTHORITY TO CONSIDER DR. NKANGA’S
                   MOTION FOR COMPASSIONATE RELEASE

Dr. Nkanga’s Request for Compassionate Release to the BOP Was Not Granted

       The Court has authority to consider this motion because Dr. Nkanga has met the

procedural prerequisites laid out under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act.

       Before the First Step Act was enacted, 18 U.S.C. § 3582(c)(1)(A)(i) permitted only the

BOP to petition the court for compassionate release. Dismayed at the low numbers of such

petitions, Congress in 2018 amended the statute so as to expressly permit inmates, like Dr.

Nkanga, to petition the court directly for a reduction in sentence and compassionate release. See

18 U.S.C. § 3582(c)(1)(A)(i); see also U.S. Dep’t of Justice, The Federal Bureau of Prisons ’

Compassionate Release Program, p. 11 (2013); 164 CONG. REC. S7774 (daily ed. Dec. 18,

2018) (noting that the First Step Act’s amendment to compassionate release law was Congress’

response to the BOP’s failure to “properly manage the compassionate release program, resulting

in inmates who may be eligible candidates for release not being considered”). While the statutory

scheme “preserve[ed] the BOP’s role relative to a sentence reduction in certain limited respects,”

including requiring that the inmate first petition the warden to make such a motion on his or her

behalf, “it eliminated the BOP Director’s role as the exclusive channel through which a sentence

reduction could be considered by courts.” United States v. Redd, No. 1:97-CR-00006- AJT, 2020

WL 1248493, at *7 (E.D. Va. Mar. 16, 2020). The compassionate release statute now allows the

inmate to seek release directly from the court if “the defendant has fully exhausted all


                                                 12
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 13 of 28




administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A)(i); see also

164 CONG. REC. S7774 (daily ed. Dec. 18, 2018) (purpose of amendment to “expedite

compassionate release applications”).

       Here, Dr. Nkanga has met the strict statutory procedural prerequisites, putting his motion

squarely within the Court’s authority under the compassionate release statute. On April 1, 2020,

Dr. Nkanga submitted a written request to then Warden Derek Edge of the MDC, requesting

compassionate release which was never granted. More than thirty days have elapsed since his

request was, for all intents and purposes, denied by the warden.

Dr. Nkanga is Not Currently In BOP Custody and Is Unable to Pursue Further
Administrative Relief

       Even if the Court were to find that previously Dr. Nkanga did not exhaust his

administrative remedies in seeking compassionate release, he is unable to pursue administrative

relief anew because he is no longer in BOP custody.

       Typically, a defendant can apply directly to the sentencing court for compassionate

release, after he has exhausted his administrative remedies through the Bureau of Prisons. Dr.

Nkanga, however, is not currently in the custody of the BOP. As such, there are no BOP-

administrative actions for him to take: he has no BOP Warden from whom to seek administrative

relief. The BOP-administrative process contemplated by section 3582 is, simply, not available to

him. If it is impossible or futile to exhaust administrative remedies, or if an administrative

review process is not available, then any exhaustion requirement should be waived. Cf., e.g.,

Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016) (emphasizing that prisoner need not exhaust




                                                 13
Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 14 of 28
Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 15 of 28
Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 16 of 28
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 17 of 28




       The Court and the Government have likely heard that the Moderna vaccine is highly

effective. Thankfully, that is so. However, according to a report by the World Health

Organization, the Moderna vaccine has an efficacy rate of 92% and, of course, it does not

prevent all infection, it is not clear how long immunity will last, and it is not clear to what extent

prison conditions can impact the efficacy of the vaccine. 4

       The World Health Organization writes:

               Does it prevent infection and transmission?

               We do not know whether the vaccine will prevent infection and protect against
               onward transmission. Immunity persists for several months, but the full duration
               is not yet known. These important questions are being studied.

               In the meantime, we must maintain public health measures that work: masking,
               physical distancing, handwashing, respiratory and cough hygiene, avoiding
               crowds, and ensuring good ventilation. Id.

       In addition, it is not clear to what extent the vaccines will be effective against new strains

of the virus,5 quoting Dr. Anthony Fauci:

               Clearly, the mutants have a diminishing effect on the efficacy of the vaccines,”
               Dr. Anthony Fauci, director of the National Institute of Allergy and Infectious
               Disease, said in a briefing. “We can see that we are going to be challenged.” Id.

     VI.     DR. NKANGA’S HEALTH WOULD BE SEVERELY JEOPARDIZED IF HE
                   WOULD BE REQUIRED TO SURRENDER TO FORT DIX

       One of the areas of concern with respect to ongoing COVID risk to Dr. Nkanga remains

the inability of inmates at Fort Dix and other BOP facilities to engage in the public health

measures that are recommended to prevent contagion and how existing prison conditions will

impact even those who have been vaccinated.


4
 https://www.who.int/news-room/feature-stories/detail/the-moderna-covid-19-mrna-1273-
vaccine-what-you-need-to-know (last visited March 13, 2021)
5
 See, Fresh data show toll South African virus variant takes on vaccine efficacy (January 31,
2021), https://www.reuters.com/article/us-health-coronavirus-vaccines-variant-idUSKBN29Z0I7

                                                  17
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 18 of 28




The Conditions at Fort Dix

       As of February 1, 2021, as reported in U.S. v. Domenick Braccia, 2021 WL 322895 (E.D.

Pa. Feb. 1, 2021) (Beetlestone, J.): "A staggering 1,424 people incarcerated at Fort Dix have

been infected and recovered6 from COVID, and unfortunately one person recently succumbed to

the virus.”

       FCI Fort Dix, like many other federal facilities,7 has born witness to a dramatic and

severe increase in COVID infections and has recently been described as the “worst coronavirus

prison outbreak” in the country.8 As of February 23, 2021 according to BOP records, 134

inmates and thirty-eight staff at FCI Fort Dix were infected with COVID. The “staggering”

number of cases reported three weeks earlier, had climbed even higher.

       Five days later, the BOP reported 195 current inmates were positive, 38 staff were

currently positive, 1648 inmates have “recovered” and one inmate has died from COVID.9




6
  “Recovered” is a term used by the BOP on its website in categorizing inmates. See Federal
Bureau of Prisons, COVID Cases, available at https://www.bop.gov/coronavirus Presumably, it
refers to those who are asymptomatic, understood to be no longer contagious, or are no longer
testing positive for the disease. Given that COVID symptoms can be long-lasting and lead to
potentially long-term damage, not all inmates who BOP considers “recovered” have likely
recovered in the ordinary sense of the word. The extent that they may suffer permanent, long-
term health issues remains unknown at this time.
7
  Nationwide, 47,572 inmates and 6,407 Bureau of Prisons (“BOP”) staff have tested positive
and/or recovered from COVID, with 222 inmates and four BOP staff having died from the
disease. See Federal Bureau of Prisons, COVID Cases, available at
https://www.bop.gov/coronavirus. A significant number of new variants of COVID that may be
more infectious, more deadly, or otherwise possibly resistant to current vaccine technology or
antibodies, have also been identified and are spreading in the United States. See Carl Zimmer, 7
Virus Variants Found in U.S. Carrying the Same Mutation, N.Y. TIMES (Feb. 14, 2021),
https://www.nytimes.com/2021/02/14/health/coronavirus-variants-evolution.html.
8
  See Joe Atmonavage, N.J. prison with worst COVID outbreak in the country set to get vaccine
next week, NJ.COM (Jan. 13, 2021), https://www.nj.com/news/2021/01/nj-prison-withworst-
COVID-outbreak-in-the-country-set-to-get-vaccine-next-week.html.
9
  See https://www.bop.gov/coronavirus (last visited February 28, 2021)

                                                18
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 19 of 28




       The crisis at FCI Fort Dix has come in at least two waves: one in late October 2020 and

one in January 2021, where at both points FCI Fort Dix led the nation in COVID infections.10 In

November, 2020, New Jersey’s U.S. Senators as well as ten of its House representatives wrote to

the BOP to address the first outbreak at Fort Dix and “express grave concerns regarding the

Bureau of Prison’s (BOP’s) inadequate protocols for COVID testing and transfers of

incarcerated individuals,”11 demanding a plan to prevent a future outbreak and to stop transfers

of inmates to the prison.12 Following the Senators’ letter, transfers were halted for two weeks but

resumed on November 23, 2020.13 After numbers spiked again in January, Senator Menendez of

New Jersey told the media, “The BOP has had months to devise a plan to control the outbreak

and stop the spread and they failed. It’s shameful.”14 In early February, amid the extreme

COVID outbreak and increasing pressure, BOP replaced the warden of FCI Fort Dix.15

       Dr. Nkanga, though vaccinated, could easily be among those in the percentage for whom

the vaccination would not prevent future infection, particularly given the horrid and pervasive

outbreak within the walls of Fort Dix, coupled with the prison conditions there that magnify

exposure. The tools used to protect vulnerable individuals -- isolation, quarantine, and social

distancing -- are simply unable to be adequately implemented during incarceration. The BOP


10
   Joe Atmonavage, Absolute chaos and terrifying. The coronavirus is running rampant
through N.J prison again (Jan. 5, 2021) https://www.nj.com/news/2021/01/absolute-chaos-
andterrifying-the-coronavirus-is-running-rampant-through-nj-prison-again.html. [hereinafter
“Coronavirus is Running Rampant”]
11
   Menendez, Booker Lead Delegation Call to Prevent COVID Spread at Fort Dix (Nov. 9,
2020) https://www.menendez.senate.gov/newsroom/press/menendez-booker-lead-
delegationcall-to-prevent-COVID-spread-at-fort-dix.
12
   Id.
13
   Coronavirus is Running Rampant, at FN 10.
14
   Id.
15
   Joe Atmonavage, Ex-Warden of prison where Jeffrey Epstein committed suicide tapped to lead
N.J. federal prison, (Feb. 4, 2021), https://www.nj.com/news/2021/02/ex-warden-of-
prisonwhere-jeffrey-epstein-committed-suicide-tapped-to-lead-nj-federal-prison.html.

                                                19
           Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 20 of 28




reported that of 2,690 inmates at Fort Dix, 2,629 of them have been tested for COVID and, of

those inmates, 1,934 or approximately 73% have returned positive.16 The mere reduction in risk

from COVID to inmates who have already suffered from the virus has not prevented some courts

from releasing inmates who have tested positive for COVID-19. See, e.g., See United States v.

Beniquez, supra, United States v. Vega, supra, United States v. Underwood, No. 88-CR-822,

2021 U.S. Dist. LEXIS 8378 at *16-17 (S.D.N.Y. Jan. 15, 2021) (finding a COVID diagnosis

along with evidence of rehabilitation to be compelling reason for compassionate release); United

States v. Martinez, No. 04-CR-48-20, 2020 U.S. Dist. LEXIS 227745 at *2 (S.D.N.Y Dec. 4,

2020) (granting release where an inmate was diabetic and had tested positive for COVID-19).

           There is no doubt that Dr. Nkanga’s chances of contracting COVID are greatly

diminished as a result of being vaccinated, but risk remains. Although scientists and experts

believe that the risk of contracting COVID is greatly reduced after being vaccinated or after

contracting COVID, answers are far from definitive as to what extent a person can still get

COVID after being vaccinated, whether a person can still get one of the new more contagious

strains of COVID that are now spreading, how long the vaccine will remain effective, whether a

person will require a booster shot in the future, and whether a person with COVID risk factors

remains at a heightened risk for contracting COVID even after vaccination as compared to a

person who does not have pre-existing co-morbidities or other risk factors.

The Judiciary’s Perspective

           Since there have been few instances, if any, of defendants who were released from prison

because of COVID concerns, then received a vaccination, and were thereafter reincarcerated and

exposed to COVID anew inside a prison, courts have not generally opined on the issue presented


16
     Id.

                                                  20
          Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 21 of 28




here. Courts, however, have opined on whether defendants who were incarcerated and who were

sickened by COVID should thereafter be granted compassionate release given concerns about

their ability to “provide self-care” within the facility, with some courts continuing to grant

sentence reductions related to COVID risks even after the risks have been diminished. In part,

those decisions have relied upon the conditions at prison facilities such as Fort Dix, See United

States v. Beniquez, 2021 U.S. Dist. Lexis 14334, 2021 WL 260225 (J. Failla, S.D.N.Y. January

26, 2021), quoting Judge Seybert in United States v. Vega, 2020 U.S. Dist. LEXIS 226178, 2020

WL 7060153 (E.D.N.Y. December 2, 2020), who wrote:

                Considering these factors, the Court joins those others that have held that the
                current COVID-19, situation in FCI Fort Dix may qualify as an extraordinary and
                compelling circumstance supporting compassionate release, even for an inmate
                who has already apparently recovered from COVID-19.

United States v. Beniquez, 2021 U.S. Dist. Lexis 14334 * 11.

The BOP at Fort Dix Has Proven Inept At Providing Medical Care

         Statistics for COVID at FCI Fort Dix almost certainly belie the impact of the outbreak on

the facility’s ability to provide care for its inmates. United States v. Fernandez, 12 Cr 844

(AJN), 2020 U.S. Dist. LEXIS 190157 (S.D.N.Y Oct. 14, 2020), at *5 (describing forty inmate

cases at FCI Fort Dix in October 2020 as “significant” and a “worrying uptick.”) Not to mention

that rates of infection can be volatile and increase without notice at the drop of a hat. Fernandez,

2020 U.S. Dist. LEXIS 190157, at *7 (noting the “worrying uptick” of cases at Fort Dix in

October 2020 from “79 to 106 within the past few weeks”). Indeed, after the first wave was

down to 13 inmates positive on December 17, 2020, numbers skyrocketed to 600 inmates

positive in approximately one month ago. 17




17
     Coronavirus is Running Rampant, at FN 10.

                                                 21
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 22 of 28




       Indeed, inmates inside Fort Dix describe being housed among other infected inmates in

close quarters, poor sanitation on the “quarantine” wing, poor ventilation, insufficient working

toilets and urinals, and limited janitorial supplies. See United States v. Cameron, 16 Cr 212

(LAK) (Dkt. No. 1556 at p. 4).

       Fort Dix has reportedly not provided hand sanitizer and has not provided inmates new

masks since September 2020. See, e.g., United States v. Rodriguez, 16 Cr 07 (AJN), 2020 U.S.

Dist. LEXIS 241810 at *9 (S.D.N.Y Dec. 23, 2020) (noting that “inmates have been provided

only a single disposable surgical mask since the beginning of the pandemic”).

       Given the large numbers of inmates infected, inmates report that medical exams and

treatment have been cursory, at best. See United States v. Cameron, 16 Cr 212 (LAK) (Dkt. No.

1556 at p. 2) and sadly, despite the BOP’s claim that the inmate “denies COVID symptoms,” the

inmate continued to report persistent symptoms of COVID and an ongoing pneumonia infection.

Id.

       It is of no import whether the failure to provide adequate medical care to inmates at Fort

Dix is the result of callous disregard, an overwhelmed administration, limited foreseeability,

impaired vision, inadequate planning, practical limitations inherent in a prison environment, or

simply the difficulties unique to controlling the spread of a highly contagious virus in a confined

space. Regardless, all this documented and anecdotal evidence lends great credence to the idea

that Dr. Nkanga would not receive adequate medical care at Fort Dix if he were to get COVID –

or just as importantly, if his other medical conditions required attention.

       In United States v. Barajas, No. 18-CR-736-04, 2020 WL 3976991 at *10 (S.D.N.Y. July

13, 2020), the Court found extraordinary and compelling reasons justifying release existed for an

inmate with undiagnosed asthma who developed severe COVID symptoms. The Court

considered the close quarters inmates shared, the slow response of the facility to the inmate’s

                                                 22
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 23 of 28




symptoms, an apparent lack of adequate testing, and overall uncertainty about COVID to

determine that the inmate’s continued confinement would “substantially diminish his ability to

provide self-care in a carceral setting given his current physical and medical condition.” Barajas,

2020 WL 3976991 at *10-11 (internal citation omitted).

       Here, there can be no doubt that the insidious nature of Dr. Nkanga’s continued but, at

times, subtle cognitive decline, might well impede his ability to engage in self-care and might

well result in a “slow response” by the already strained medical staff at Fort Dix.

        VII.    THE § 3553(a) FACTORS FAVOR GRANTING THIS APPLICATION

Dr. Nkanga Is Not a Danger to the Community

       In its decision (Dkt. No. 87) dated March 31, 2020, the Court wrote at page 2:

               [I]f the law had given the Court discretion to leave Dr. Nkanga at liberty on bail
               pending sentencing (and to allow voluntary surrender thereafter), the Court would
               have done so, as there was no reason to believe that he posed a risk of flight and,
               in the absence of his medical license and practice, no reason to believe he posed a
               danger to any individual or the community.

       Now, the Court’s observations have proved to be prescient. During the past year, Dr.

Nkanga not engaged in any action that posed a danger to the community. If a sentence reduction

were granted, his continued deterioration lessens the already minimal risk that he will engage in

any dangerous conduct. Since his release from the MDC, Dr. Nkanga has remained home, fully

compliant with his bail conditions and did not try to flee – when he believed that there would

come a time when he would have to return to prison. If a sentence reduction is granted, his

increased need for more medical care further militates against any risk of flight. His girlfriend,

children and doctors are all in the New York City metropolitan area. Given that he did not flee

when he was temporarily bailed one year ago at a time when he believed he would have to




                                                 23
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 24 of 28




surrender to the BOP at some future date, if a sentence reduction is granted and he is required to

comply with its terms, there is even less of a reason now to believe he would flee in the future.

Dr. Nkanga Has Spent the Past Year “Confined”

       During the past year, Dr. Nkanga has been confined to his home, enforced by electronic

monitoring, but for medical appointments. Although we recognize that his home is not a prison

– far from “purgatory” – he has been confined. Of course, we also recognize the inherent

differences between the comforts of living in your home as opposed to the discomforts of

incarceration – which would include the well-reasoned, exacerbated fear of dying of COVID had

he remained at the MDC.

       But, in evaluating all of the 3553(a) factors, the Court should take notice that Dr.

Nkanga’s freedom has been severely restricted for the past year. So much so, that in August

2020, his church, of which he was an active and respected member and whose members wrote

letters of support to the Court prior to sentencing, began to resume services outside. We asked

the Government if it would consent to allowing him to attend outdoor services at a time when we

believed he could remain socially distant and minimize the risk of contracting COVID. The

Government advised counsel that it opposed our request because Dr. Nkanga “… is on home

incarceration with exceptions only for necessary medical appointments, and the purpose was to

shield him from possible exposure to COVID-19 due to his medical vulnerability.” Since we

recognized the Government’s concerns, we did not ask the Court to amend his bail conditions.

       In July, Dr. Perel recommended that Dr. Nkanga stay “mentally and physically active”

given his deteriorating cognitive state. There came a time when his girlfriend advised counsel

during the year that Dr. Nkanga had put on weight (a side effect that is not limited to him) and

she asked if counsel would be able to request an amendment of his bail conditions that would



                                                24
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 25 of 28




allow him to go outside and exercise. Recognizing that, but for the risks of COVID, he was

supposed to be incarcerated and that any reasonable Court would likely look askance at a

defendant who requested to “walk in the park” while out on bail in these circumstances, we did

not seek to amend his bail.

       These two examples reflect that Dr. Nkanga’s liberty has been restricted in meaningful

ways, apart from the “normal” conditions of someone who is released on home incarceration;

often, defendants bail conditions are amended so that they are allowed to go to religious services

and to go outside for brief periods a day to exercise or run errands.

       We also recognize, of course, that everyones’ liberty has been restricted during the

pandemic for obvious reasons. But not everyone has been prohibited from leaving his or her

residence at all except for medical appointments. This one-year of home incarceration is

pertinent to the Court’s consideration of this application.

Specific Deterrence Has Been Effectuated, the Defendant is Not a Danger, and Granting
this Motion Will Still Reflect the Seriousness of His Crime and Deter Others

       Dr. Nkanga has been deterred from committing criminal conduct. Prior to sentencing, in

arguing for a “substantial sentence of incarceration significantly above the Probation Office’s 48-

month recommendation, the Government wrote in its submission (Dkt. No. 63 at p. 5) “Even if

the defendant is not likely to be a recidivist himself, the need to provide general deterrence

should weigh heavily on the Court in imposing sentence.”

       Without revisiting all the sentencing litigation, in its advocacy a year ago, the

Government based its argument on inapposite cases, ignoring a case “on all fours” which

supported a sentence less than the 48 months recommended by Probation in the PSR (See

Defendant’s Sentencing Reply (Dkt. No. 64), and was one of the issues upon which the Court




                                                 25
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 26 of 28




focused at the sentencing hearing on March 12, 2020. The Court sentenced Dr. Nkanga to 36

months in prison.

       Dr. Nkanga has now served six months in prison (in which he was sick with a severe

respiratory condition for part of the time). He has served one year on home incarceration. He has

surrendered his medical license, accepted responsibility for his actions, publicly acknowledging

guilt, forfeited his assets, and been stigmatized in public.18

       Granting a sentencing reduction based on the individual factors here will not diminish

general deterrence.

       The Government previously wrote “that each defendant is entitled to an individualized

assessment of the sentencing factors …,” (Gov’t Sent. Memo 63 at p. 6) and the same logic

applies to evaluating the 3553(a) factors in the context of a sentence reduction motion.

This Application is Consistent With Promoting Respect for the Law and a Revised
Sentence Would Still Reflect a Just Punishment

       Granting this application and requiring that Dr. Nkanga remain on home confinement

would reflect a just punishment in this case while still promoting respect for the law. This Court

believed that the 36-month sentence it imposed one year ago was “reasonable” and sufficient to

promote respect for the law. Now, circumstances have changed such that, after serving a period

of incarceration, respect for the law can still be promoted by granting this application. Some

courts have found that a revised sentence can reflect a new “reasonableness,” in circumstances

which have changed. See United States v. Fernandez, 12 Cr 844 (AJN), 2020 U.S. Dist. LEXIS

190157 (S.D.N.Y Oct. 14, 2020)(court granted a sentence reduction in October 2020 after



18
  See https://www.justice.gov/usao-sdny/pr/staten-island-doctor-pleads-guilty-illegally-
distributing-oxycodone-1 and
https://www.silive.com/news/2020/03/doctors-from-eltingville-and-dongan-hills-sentenced-in-
separate-pill-mill-schemes.html

                                                  26
        Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 27 of 28




denying it in June 2020, noting, inter alia, “The time he has served has already achieved much of

the original sentence’s purpose.” (Dkt. No. 468 at p. 8).

                                       VIII. CONCLUSION

       We submit that one of the many things that has changed during the past year is a

recognition by the judiciary (and in some cases, the Government) that prison sentences which

were once thought to be necessary are no longer viewed as such. A change in circumstances has

resulted in a change of perspective, which has given new meaning to the parsimony clause of 18

U.S.C. § 3553(a).

       There are compelling reasons that this Court should hold that now the 3553(a) factors

weigh heavily in favor of the granting of this application. Granting this application for a

sentence reduction is entirely consistent with basic principles of justice, Dr. Nkanga’s individual

circumstances, and parity.

       For the foregoing reasons, we respectfully request that the Court grant Dr. Nkanga’s

request for a sentence reduction and revise his sentence so that he is not required to serve any

further period of incarceration, while imposing whatever terms of supervised release this Court

believes are just and reasonable.

Dated: New York, New York
       March 23, 2021
                                                             Respectfully submitted,



                                                             Daniel S. Parker
                                                             Parker and Carmody, LLP
                                                             30 East 33rd St., 6th Floor
                                                             New York, NY 10016
                                                             DanielParker@aol.com
                                                             Tel: 917-670-7622




                                                 27
Case 1:18-cr-00713-JMF Document 148 Filed 03/23/21 Page 28 of 28




                                        Joshua J. Horowitz
                                        Horowitz Tech Law P.C.
                                        734 Franklin Ave., #605
                                        Garden City, New York 11530
                                        joshua.horowitz@techlawny.com
                                        Tel: (212) 203-9011
                                       Attorneys for Nkanga Nkanga




                               28
